Case 2:19-cv-00291-JRG-RSP Document 121 Filed 11/17/20 Page 1 of 8 PageID #: 2077




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION
  ULTRAVISION TECHNOLOGIES, LLC,        )   Case No. 2:19-cv-00291-JRG-RSP
                                        )   (LEAD CASE)
                    Plaintiff,          )
                                        )   JURY TRIAL DEMANDED
        v.                              )
                                        )
  HOLOPHANE EUROPE LIMITED,             )
  ACUITY BRANDS LIGHTING DE             )
  MEXICO S DE RL DE CV, HOLOPHANE       )
  S.A. DE CV and ARIZONA (TIANJIN)      )
  ELECTRONICS PRODUCT TRADE CO.,        )
  LTD.,                                 )
                                        )   Case No 2:19-cv-00398-JRG-RSP
  YAHAM OPTOELECTRONICS CO., LTD.,      )   (CONSOLIDATED CASE)
                    Defendants.         )   JURY TRIAL DEMANDED
                                        )



               PLAINTIFF ULTRAVISION TECHNOLOGIES, LLC’S
              RESPONSE TO DEFENDANTS’ AMENDED OBJECTIONS
                 TO CLAIM CONSTRUCTION ORDER (DKT. 120)
Case 2:19-cv-00291-JRG-RSP Document 121 Filed 11/17/20 Page 2 of 8 PageID #: 2078




         Plaintiff Ultravision Technologies, LLC (“Plaintiff” or “Ultravision”), through its

  undersigned counsel, hereby responds to Defendants Holophane Europe Limited, Acuity Brands

  Lighting de Mexico S de RL de CV, Holophane S.A. de CV, Arizona (Tianjin) Electronics

  Product Trade Co., Ltd., and Yaham Optoelectronics Co., Ltd.’s (collectively “Defendants”)

  Amended Objections to Claim Construction Order (Dkt. 120) relative to Magistrate Judge

  Payne’s Claim Construction Order filed October 26, 2020 (Dkt. 111) (“Order”).

  I.     INTRODUCTION

         Defendants’ mere disagreement with two claim constructions rendered by Judge Payne

  does not warrant reversal. Defendants have not shown that Judge Payne’s claim constructions

  were clearly erroneous or contrary to law. Judge Payne did not overlook or ignore any evidence

  or arguments, rather, he carefully considered the exact arguments presented by Defendants in

  their Objections and rejected them. Therefore, Defendants’ objections should be overruled.

  II.    LEGAL STANDARD

         A non-dispositive decision must be modified or set aside if it is “clearly erroneous or

  contrary to law.” Fed. R. Civ. P. 72(a). “Mere disagreement with a district court’s order does

  not warrant reconsideration of that order.” Oyster Optics, LLV v. Coriant Am. Inc., No. 2:16-cv-

  01302-JRG, 2018 WL 7019353, at *1 (E.D. Tex. Mar. 2, 2018) (Gilstrap, J.). A court has not

  committed a “clear error” unless a reviewing court would be “left with the definite and firm

  conviction that a mistake has been committed.” Anderson v. City of Bessemer City, 470 U.S.

  564, 573 (1985).

  III.   ARGUMENT

         The court properly construed the “Area” terms and the “Uniformity” terms and Judge

  Payne’s claim construction order is not clearly erroneous.
Case 2:19-cv-00291-JRG-RSP Document 121 Filed 11/17/20 Page 3 of 8 PageID #: 2079




         A.       “area” / “rectangular area” / “rectangular region”

         Defendants attempted at claim construction to have these terms limited to the disclosed

  embodiment of billboard and signage lighting, which was rejected in favor of the correct plain

  meaning construction. Dkt. 111, at 48-50. Judge Payne found that these terms are

  “unambiguous, easily understandable by a jury, and should be given their plain and ordinary

  meaning.” Id. at 50. Judge Payne correctly summarized the parties’ positions and noted that, in

  addition to the terms being unambiguous, the intrinsic evidence supported a plain meaning

  construction.

         Judge Payne noted that other claims in the patent family claim that the region to be

  illuminated is a “display surface,” rather than an “area.” Id. Judge Payne considered that Claim

  1 of the ’738 patent recites “a display surface having a substantially rectangular region” and that

  another independent claim, 19, recites “a lighting assembly configured to illuminate a

  substantially rectangular region.” Id. Judge Payne construed “display surface” to be “sign

  surface,” but noted that the “area” terms are broader. Id. at 48, 50. Judge Payne also noted that

  Federal Circuit case law prohibits limiting the claims of a patent to the description in a single

  embodiment. Cont’l Circuits LLC v. Intel Corp., 915 F.3d 788, 797 (Fed. Cir. 2019).

         Defendants’ chief argument appears to be that defendants “conceded” that all of the

  claims in all of the patents-in-suit are limited to LED lighting for signs. Dkt. 120, at 1.

  Ultravision made no such concession. During the hearing, Ultravision’s counsel noted that the

  disclosed embodiment is an LED light for use as billboard or signage lighting, but that the person

  of ordinary skill in the art would understand the claims to be not so limiting:

                  [T]he best evidence here as to what the claim’s scope should be []
                  the inventor’s intent is clearly expressed in the intrinsic record. That
                  intent is expressed in the claim terms. And while, yes, we look to
                  the specification to construe the claim terms, when the claim terms
                  in and of themselves, standing alone, make clear that the inventor


                                                     2
Case 2:19-cv-00291-JRG-RSP Document 121 Filed 11/17/20 Page 4 of 8 PageID #: 2080




                 intended to have different claim scope in different claim terms – he
                 understood what a billboard was and what a sign was and, yet, he
                 chose not to include those limitations within those specific claim
                 terms.

  Markman Hr’g. Tr., 50:19-51:4, Sept. 9, 2020 (emphasis added). Far from a concession,

  Plaintiff’s counsel actively advocated that the claims be not limited to billboard or signage

  lighting.1 Defendants then go on to recycle what they contend to be a limiting statement in the

  specification, which was present in the original claim construction and considered by Judge

  Payne, and state that Defendants “did not propose a construction that is limited to the single

  billboard embodiment of the specification,” (Dkt. 120 at 2), but do not explain how attempting to

  construe the term “area” to mean “sign” is anything other than reading the embodiment from the

  specification into the claims. Defendants do not claim that Judge Payne overlooked evidence,

  misread the patents, misread case law, or committed any other reversible error. Defendants

  instead repeat their failed arguments in which they attempt to commit the cardinal sin of

  importing a limitation from the specification into the claims, and therefore have not identified

  any reversible error.

         Defendants also attempt to undermine Judge Payne’s careful consideration of recent

  Federal Circuit precedent in Continental Circuits, arguing that the court in that case “addressed a

  very different issue.” Dkt. 120, at 2. But Defendants do not explain how the issue addressed in

  that case, whether to read a disclaimer from the specification into the claims, is “very different”

  from the issue here. Defendants merely argue that in Continental Circuits, the “specification

  used exemplary language and was clear to avoid explaining the scope of the invention according


  1
    Defendants also reference, but do not cite to, a claim construction transcript from a previous
  case involving some of the same patents which settled prior to Judge Payne rendering his claim
  construction order. The accused products in that case were all billboard lights and, thus, the
  claim construction issue of whether the claims are so limited was not raised in that litigation.


                                                   3
Case 2:19-cv-00291-JRG-RSP Document 121 Filed 11/17/20 Page 5 of 8 PageID #: 2081




  to a particular embodiment.” Id. at 3. But that is the same issue as addressed by Judge Payne in

  the context of this dispute – whether embodiments in the specification rise to the level of

  lexicography or disclaimer so as to limit claims to “signs” when the claims themselves do not

  recite signs. The guidance gleaned from Continental Circuits, that claims reciting the terms

  “surface,” “removal,” and “etching” should not be construed to mean that they be “produced by a

  repeated desmear process,” despite the specification only describing their production by such a

  process, is directly related to the issue here.

          Defendants then attempt to argue that this issue is more akin to an earlier case, Wis.

  Alumni Research Found. v. Apple Inc., 905 F.3d 1341 (Fed. Cir. 2018). First, the WARF case

  was not cited in Defendants’ claim construction brief in support of their argument for the “area”

  terms, and thus they should not be permitted to make a new legal argument regarding this case in

  their objections to Judge Payne’s order. Second, even if the Court does consider that case, it is

  inapposite. The issue in WARF involved the claim term “prediction” that was “repeatedly and

  consistently” characterized as a dynamic prediction rather than a static prediction. Id. at 1351.

  The Federal Circuit determined that the narrower construction of a dynamic prediction was the

  proper construction. Here, the patents do not “repeatedly and consistently” describe a light to

  only be used for signage lighting. The embodiment that does mention an intended use is that of a

  billboard light, yet other embodiments as well as the relevant claims are silent as to the intended

  use. See Dkt. 96-2. Ex. 1, FIGS. 7A-B and 8A-J, 7:21-8:30. Defendants’ argument that Judge

  Payne’s reliance on Continental Circuits is a clear error should be rejected.

          Finally, and most perplexingly, Defendants claim that the “plain and ordinary meaning”

  construction that was issued by Judge Payne, is a “sign with its defined boundaries.” Dkt. 120 at

  3-4. Defendants claim that the plain meaning of the term “area” is somehow narrower than the




                                                    4
Case 2:19-cv-00291-JRG-RSP Document 121 Filed 11/17/20 Page 6 of 8 PageID #: 2082




  construction they advocated for, and which was rejected, is nonsensical. Had Judge Payne

  intended to import a definition into this term, he would have done so. The only “clear error”

  would be to limit the claims as Defendants suggest.

         B.      Uniformity Terms

         Defendants next argue that the claim terms regarding the “uniformity” of the emitted

  light are terms of degree and thus indefinite. Defendants again repeat the identical case law and

  arguments that were considered by Judge Payne and rejected. Judge Payne construed the

  “uniformity” terms to mean “does not create noticeable unevenness, such as hot spots or dead

  spots.” Dkt. 111 at 15-21. Considering that the term “visually negligible” was held to be not

  indefinite in Sonix Tech. Co. v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1378 (Fed. Cir. 2017), Judge

  Payne reasoned that the uniformity of light involves “what can be seen by the normal human

  eye” and that this “provides an objective baseline through which to interpret the claims,” going

  so far as to note that “the specification discloses how a person of ordinary skill in the art

  recognizes when the illumination is not uniform.” Dkt. 111, at 18. After painstakingly

  evaluating the specification, the claims, and the parties’ arguments, Judge Payne concluded that

  these claim elements were not indefinite and applied a construction.

         Defendants argue that the “noticeable unevenness” in the construction “substitutes one

  subjective term for another.” Dkt. 120 at 4. But Defendants ignore that what is visually

  “noticeable” is not per se indefinite. See Sonix, 844 F.3d at 1378-79. Here, as above,

  Defendants argue that their disagreement with Judge Payne’s conclusion somehow means that

  his analysis was clear error. But, as above, Defendants do not point to a misapplication of the

  law, a factual error, or any other reason for the “clear error” except that they would prefer the

  Court invalidate all of the claims for indefiniteness. Defendants’ objections should be overruled.




                                                    5
Case 2:19-cv-00291-JRG-RSP Document 121 Filed 11/17/20 Page 7 of 8 PageID #: 2083




  Dated: November 17, 2020                  Respectfully submitted

                                             /s/ Alfred R. Fabricant
                                            Alfred R. Fabricant
                                            NY Bar No. 2219392
                                            Email: ffabricant@fabricantllp.com
                                            Peter Lambrianakos
                                            NY Bar No. 2894392
                                            Email: plambrianakos@fabricantllp.com
                                            Vincent J. Rubino, III
                                            NY Bar No. 4557435
                                            Email: vrubino@fabricantllp.com
                                            Joseph M. Mercadante
                                            NY Bar No. 4784930
                                            Email: jmercadante@fabricantllp.com
                                            Daniel J. Shea
                                            NY Bar No. 5430558
                                            Email: dshea@fabricantllp.com
                                            FABRICANT LLP
                                            230 Park Avenue, 3rd Floor W.
                                            New York, New York 10169
                                            Telephone: (212) 257-5797
                                            Facsimile: (212) 257-5796

                                            Samuel F. Baxter
                                            State Bar No. 01938000
                                            Email: sbaxter@mckoolsmith.com
                                            Jennifer L. Truelove
                                            State Bar No. 24012906
                                            Email: jtruelove@mckoolsmith.com
                                            MCKOOL SMITH, P.C.
                                            104 E. Houston Street, Suite 300
                                            Marshall, Texas 75670
                                            Telephone: (903) 923-9000
                                            Facsimile: (903) 923-9099

                                            ATTORNEYS FOR PLAINTIFF
                                            ULTRAVISION TECHNOLOGIES,
                                            LLC




                                        6
Case 2:19-cv-00291-JRG-RSP Document 121 Filed 11/17/20 Page 8 of 8 PageID #: 2084




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on November 17, 2020, a true and correct copy of

  the above and foregoing document has been served on counsel of record via the Court’s

  CM/ECF system per Local Rule CV-5(a)(3).

                                                     /s/ Alfred R. Fabricant
                                                        Alfred R. Fabricant
